FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEOFFREY WILSON,                                  No. 12-55032

               Plaintiff - Appellant,             D.C. No. 2:08-cv-02454-JVS-JC

  v.
                                                  MEMORANDUM *
JAMES TILTON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Former California state prisoner Geoffrey Wilson appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging, among other

things, violations of his constitutional right to adequate dental care. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaust administrative remedies and for clear error any underlying factual findings.

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Wilson’s Eighth Amendment claims

against defendants Farber-Szekreni, Kuykendall, and Ashley without prejudice

because Wilson failed properly to exhaust his administrative remedies before filing

suit, and he failed to provide sufficient evidence to show that administrative

remedies were effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81,

85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules); Sapp v. Kimbrell, 623 F.3d 813, 826

(9th Cir. 2010) (administrative remedies are “available” where administrative

appeals are screened for proper reasons).

      We do not consider Wilson’s other claims because Wilson has not raised

them on appeal. See Wilcox v. Comm’r, 848 F.2d 1007, 1008 n.2 (9th Cir. 1988)

(arguments not raised on appeal by pro se litigant deemed abandoned).

      The district court did not abuse its discretion in denying Wilson leave to file

a Second Amended Complaint where amendment would have been futile. See

Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010).




                                            2                                    12-55032
      Wilson’s contention that the district court failed to address his Eighth

Amendment claim against defendant Ashley is unpersuasive because the district

court dismissed the claim for failure to exhaust administrative remedies.

      Defendants’ motion to augment the appellate record, filed on August 8,

2012, is granted.

      Defendants’ motion to take judicial notice, filed on August 8, 2012, is

denied as unnecessary.

      Wilson’s opposed motion to augment the appellate record, filed on August

23, 2012, is granted.

      AFFIRMED.




                                          3                                      12-55032